

Exhibit 10.3




RESTRICTED STOCK UNIT AWARD AGREEMENT


Duke Energy Corporation (the "Corporation") grants to the individual named below
("Grantee"), in accordance with the terms of the Duke Energy Corporation 2015
Long-Term Incentive Plan, as it may be amended from time to time (the "Plan")
and this Restricted Stock Unit Award Agreement (the "Agreement"), the following
number of Restricted Stock Units (the "Award"), on the Date of Grant set forth
below:
Name of Grantee:                ________________________________
Number of Restricted Stock Units:     ________________________________
Date of Grant:                ________________________________
Vesting Dates:
________________________________



Section 1.    Nature of Restricted Stock Units.   Each Restricted Stock Unit,
upon becoming vested, represents a right to receive payment in the form of one
(1) share of Common Stock (a "Share"). Restricted Stock Units are used solely as
units of measurement and are not Shares, and Grantee is not, and has no rights
as, a shareholder of the Corporation by virtue of this Award.
Section 2.    Vesting of Restricted Stock Units.  Subject to Section 3 and 6
below, the Restricted Stock Units shall vest as follows:
(a)The Restricted Stock Units shall vest in equal installments on each vesting
date set forth above (each a "Vesting Date") (subject to rounding conventions
adopted by the Corporation from time to time; provided that in no event will the
total Shares issued exceed the total units granted under the Award), provided
that Grantee shall have remained in the continuous employ of the Corporation or
a Subsidiary through the applicable Vesting Date.


(b)    Notwithstanding Section 2(a), the Restricted Stock Units that have not
yet vested under this Section 2 shall immediately vest if, prior to the
applicable Vesting Date: (i) Grantee ceases to be employed with the Corporation
and its Subsidiaries by reason of death or Disability (defined by reference
Section 22(e)(3) of the Code), or (ii) a Change in Control occurs and the
Corporation and its Subsidiaries terminate Grantee's employment other than for
cause (as determined by the Corporation in its sole discretion), or Grantee's
employment terminates under circumstances that entitle Grantee to severance
benefits under an employment or change in control agreement







--------------------------------------------------------------------------------




with the Corporation or a Subsidiary, or a severance plan maintained by the
Corporation or a Subsidiary, as applicable, in each case within the two-year
period commencing on the Change in Control.
(c)    Notwithstanding Sections 2(a) or 2(b), a pro-rated portion of the
Restricted Stock Units that has not yet vested under this Section 2 shall
immediately vest if, prior to the applicable Vesting Date (and other than as
provided in Section 2(b)(ii) above): (i) the Corporation and its Subsidiaries
terminate Grantee's employment other than for cause, death or Disability,
including as a result of the divestiture of assets, a business or a company by
the Corporation or a Subsidiary, or (ii) Grantee voluntarily terminates
employment with the Corporation and its Subsidiaries after having attained age
55 and completed 10 years of consecutive service from Grantee's most recent date
of hire or re-hire, as applicable (as determined under such rules as may be
established by the Corporation from time-to-time) ("Retirement"). The pro-rated
portion of the Restricted Stock Units that becomes vested under this Section
2(c), if any, shall be determined by the Committee or its delegate, in its sole
discretion, based upon Grantee's continuous employment with the Corporation and
its Subsidiaries from the Date of Grant through the date of termination of
employment (including additional service credit provided to Grantee, if any,
under an employment agreement with the Corporation or a Subsidiary, or a
severance plan maintained by the Corporation or a Subsidiary, as applicable).
(d)    For purposes of Section 2 of this Agreement, the continuous employment of
Grantee with the Corporation and its Subsidiaries shall not be deemed to have
been interrupted, and Grantee shall not be deemed to have ceased to be an
employee, by reason of the transfer of his or her employment among the
Corporation and its Subsidiaries or a leave of absence approved by the
Corporation or a Subsidiary; provided that, to the extent permitted under
applicable law, the Corporation shall pro-rate the vesting of Restricted Share
Units in the event Grantee is on an approved but unpaid leave of absence, based
upon the portion of the applicable vesting period during which Grantee received
payment of salary (as determined under such rules as may be established by the
Corporation from time-to-time).
Section 3.    Forfeiture. The Restricted Stock Units that have not yet vested
pursuant to Section 2 (including without limitation any right to Dividend
Equivalents described in Section 5 hereof relating to dividends payable on or
after the date of forfeiture) shall be forfeited automatically without further
action or notice if (a) Grantee ceases to be employed by the Corporation or a
Subsidiary other than as provided in Sections 2(b) or 2(c), or (b) the Committee
or its delegate, in its sole discretion, determines that Grantee is in violation
of any obligation identified in Section 6.
Section 4.    Payment of Restricted Stock Units.  
(a)    Except as provided in Section 4(b) below, payment of vested Restricted
Stock Units shall be made to Grantee within 60 days following the date the units


2



--------------------------------------------------------------------------------




become vested in accordance with Section 2, except to the extent deferred by
Grantee in accordance with procedures as the Committee, or its delegate, may
prescribe from time to time.
(b)    To the extent Grantee's right to receive payment of the Restricted Stock
Units constitutes a "deferral of compensation" within the meaning of Section
409A of the Code (because, for example, Grantee is Retirement eligible (or could
become Retirement eligible during the term of this Agreement) or is a party to a
Change in Control Agreement with the Corporation), then notwithstanding Section
4(a) hereof, payment of vested Restricted Stock Units shall be made to Grantee
within 60 days following the earlier of: (i) Grantee's "separation from service"
within the meaning of Section 409A of the Code; provided, however, that if
Grantee is a "specified employee" within the meaning of Section 409A of the Code
(as determined pursuant to the Company's policy for identifying specified
employees) on the date of the Grantee's separation from service, then to the
extent required to comply with Section 409A of the Code, payment shall be
delayed until the first business day that is more than six months after the date
of his or her separation from service; or (ii) the applicable Vesting Date(s) as
provided in Section 2(a).
(c)    Payment of vested Restricted Stock Units shall be in the form of one (1)
Share for each full Restricted Stock Unit; provided that if payment would be
less than ten (10) Shares, or if payment would result in fractional shares,
then, if so determined by the Committee or its delegate, in its sole discretion,
payment may be made in cash in lieu of Shares.
Section 5.    Dividend Equivalent Payments.  With respect to each Restricted
Stock Unit, Grantee shall be entitled to a cash payment (without interest) equal
to the cash dividends declared and payable with respect to one (1) Share for
each record date that occurs during the period beginning on the Date of Grant
and ending on the date the Restricted Stock Unit is paid (the "Dividend
Equivalent"). The right to any Dividend Equivalents shall be forfeited to the
extent that the underlying Restricted Stock Unit is forfeited. Dividend
Equivalents shall be paid to Grantee at the same time that the related cash
dividend is paid to shareholders of the Corporation. Dividend Equivalents will
be subject to any required withholding for federal, state, local, foreign or
other taxes.
Section 6.     Restrictive Covenants. 
(a)  In consideration of the Award, Grantee agrees that during the period ending
on the ______ anniversary of the Date of Grant ("Restricted Period"), Grantee
shall not for any reason, directly or indirectly, without the prior written
consent of the Corporation or its delegate: (i) become employed, engaged or
involved with a competitor (defined below) of the Corporation or any Subsidiary
in a position that involves: providing services that relate to or are similar in
nature or purpose to the services performed by Grantee for the Corporation or
any Subsidiary at any time during his or her previous _____ years of employment
with the Corporation or any


3



--------------------------------------------------------------------------------




Subsidiary; or, supervision, management, direction or advice regarding such
services; either as principal, agent, manager, employee, partner, shareholder,
director, officer or consultant (other than as a less-than three percent (3%)
equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market); or (ii) induce or
attempt to induce any customer, client, supplier, employee, agent or independent
contractor of the Corporation or any of the Subsidiaries to reduce, terminate,
restrict or otherwise alter (to the Corporation's detriment) its business
relationship with the Corporation. 
(b)       The noncompetition obligations of clause (i) of the preceding sentence
shall be effective only with respect to a "competitor" of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities engaged in any business in which the Corporation, including
Subsidiaries, is engaged at the termination of Grantee's continuous employment
by the Corporation, including Subsidiaries; and within the following
geographical areas: (i) any country in the world (other than the United States)
where the Corporation, including Subsidiaries, has at least $25 million in
capital deployed as of the termination of Grantee's employment; (ii) the states
of Florida, Indiana, Kentucky, North Carolina, Ohio, South Carolina and
Tennessee, and (iii) any other state in the United States where the Corporation,
including the Subsidiaries, has at least $25 million in capital deployed as of
the termination of Grantee's employment. The Corporation and Grantee intend the
above restrictions on competition in geographical areas to be entirely severable
and independent, and any invalidity or unenforceability of this provision with
respect to any one or more of such restrictions, including geographical areas,
shall not render this provision unenforceable as applied to any one or more of
the other restrictions, including geographical areas. 


(c)        Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event Grantee will give the Chief Legal Officer of the Corporation prompt
notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation's or any Subsidiary's current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs.   The
obligations of this paragraph are in addition to, and do not replace, eliminate,
or reduce in any way, all other contractual, statutory, or common law
obligations Grantee may have to protect the Corporation's confidential
information and trade secrets and to avoid defamation or business disparagement.


(d)       Nothing contained in this Agreement shall prohibit, restrict or
otherwise discourage Grantee from reporting possible violations of federal,
state or local laws


4



--------------------------------------------------------------------------------




or regulations to any federal, state or local governmental agency or commission
(a "Government Agency"), from making other disclosures that are protected under
the whistleblower provisions of federal, state or local laws or regulations, or
from participating in "protected activity" as defined in 10 CFR 50.7 and Section
211 of the Energy Reorganization Act of 1974, including, without limitation,
reporting any suspected instance of illegal activity of any nature, any nuclear
safety concern, any workplace safety concern, any public safety concern, or any
other matter within the United States Nuclear Regulatory Commission's ("NRC")
regulatory responsibilities to the NRC or any other Government Agency. Grantee
does not need prior authorization of any kind to engage in such activity or make
any such reports or disclosures to any Government Agency and Grantee is not
required to notify the Corporation that Grantee has made such reports or
disclosures. Nothing in this Agreement limits any right Grantee may have to
receive a whistleblower award or bounty for information provided to any
Government Agency.


(e)       If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.


(f)        Nothing in Section 6 shall be construed to prohibit Grantee from
being retained during the Restricted Period in a capacity as an attorney
licensed to practice law, or to restrict Grantee from providing advice and
counsel in such capacity, in any jurisdiction where such prohibition or
restriction is contrary to law.  Notwithstanding any provisions of this Award to
the contrary, Grantee may be entitled to immunity and protection from
retaliation under the Defend Trade Secrets Act of 2016 for disclosing a trade
secret under limited circumstances, as set forth in the Corporation's
Innovations - Inventions, Patents and Intellectual Properties Policy.


           (g)       Grantee's agreement to the restrictions provided for in
this Agreement and the Corporation's agreement to provide the Award are mutually
dependent consideration. Therefore, notwithstanding any other provision to the
contrary in this Agreement, if Grantee materially breaches any provision of this
Section 6 or if the enforceability of any material restriction on Grantee
provided for in this Agreement is challenged and found unenforceable by a court
of law, then the Corporation shall, at its election, have the right to (i)
cancel the Award, (ii) recover from Grantee any Shares or Dividend Equivalents
or other cash paid under Award, or (iii) with respect to any Shares paid under
the Award that have been disposed of, require Grantee to repay to the
Corporation the fair market value of such Shares on the date such shares were
sold, transferred, or otherwise disposed of by Grantee.   This provision shall
be construed as a return of consideration or ill-gotten gains due to the failure
of Grantee's promises under the Agreement, and not as a liquidated damages
clause.  Nothing herein shall (x) reduce or eliminate the Corporation's right to
assert that the restrictions provided for in this agreement are fully
enforceable as written, or as modified by a court pursuant to Section 6, or (y)
eliminate, reduce, or compromise the application


5



--------------------------------------------------------------------------------




of temporary or permanent injunctive relief as a fully appropriate and
applicable remedy to enforce the restrictions provided for in Section 6
(inclusive of its subparts), in addition to recovery of damages or other
remedies otherwise allowed by law.


(h)        Notwithstanding any other provision of this Agreement to the
contrary, if the Corporation determines at any time that the Grantee engaged in
Detrimental Activity while employed by the Corporation or a Subsidiary, then, to
the extent permitted by applicable law, such Grantee: (a) shall not be entitled
to any further Shares, Dividend Equivalents or other amounts hereunder (and, if
it is determined that a participant may have engaged in Detrimental Activity,
payment of any Shares, Dividend Equivalents or other amounts otherwise due to
the Grantee shall be suspended pending resolution to the Corporation’s
satisfaction of any investigation of the matter), and (b) shall be required to
promptly return to the Corporation, upon notice from the Corporation, any
Shares, Dividend Equivalents or other amounts received under this Agreement by
the Grantee during the three-year period preceding the date of the determination
by the Corporation. To the extent that Shares, Dividend Equivalents or other
amounts are not immediately returned or paid to the Corporation as provided in
this paragraph, the Corporation may, to the extent permitted by applicable law,
seek other remedies, including a set off of the Shares, Dividend Equivalents or
other amounts so payable to it against any amounts that may be owing from time
to time by the Corporation or an affiliate to the Grantee.  For purposes of this
paragraph, “Detrimental Activity” means: (i) the engaging by the Grantee in
misconduct that is detrimental to the financial condition or business reputation
of the Corporation or its affiliates, including due to any adverse publicity, or
(ii) the Grantee’s breach or violation of any material written policy of the
Corporation, including without limitation the Corporation’s Code of Business
Ethics or any written policy or regulation dealing with workplace harassment,
including sexual harassment and other forms of harassment prohibited by the
Corporation’s Harassment-Free Workplace Policy.


Section 7.    Change in Control. Vesting of the Restricted Stock Units shall not
accelerate solely as a result of a Change in Control. In the event of a Change
in Control, the surviving, continuing, successor, or purchasing entity, as the
case may be, may, without Grantee's consent, either assume or continue the
Corporation's rights and obligations under this Agreement or provide a
substantially equivalent award or other consideration in substitution for the
Restricted Stock Units subject to this Agreement.


Section 8.    Withholding. To the extent the Corporation or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the
Corporation or Subsidiary (as applicable) shall retain a number of Shares
otherwise deliverable hereunder with a value equal to the required withholding
(based on the Fair Market Value of the Shares on the date of delivery); provided
that in no event shall the value of the Shares retained exceed the minimum
amount of taxes required to be withheld or such other amount permitted under the
Plan.


6



--------------------------------------------------------------------------------




Section 9.    Conflicts with Plan, Correction of Errors, Section 409A and
Grantee's Consent.  In the event that any provision of this Agreement conflicts
in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent necessary to cause such Plan provision to be
controlling. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. In the event that, due to administrative
error, this Agreement does not accurately reflect an Award properly granted to
Grantee pursuant to the Plan, the Corporation, acting through its Executive
Compensation and Benefits Department, reserves the right to cancel any erroneous
document and, if appropriate, to replace the cancelled document with a corrected
document.
To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code. This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by Section
409A of the Code and made without the consent of Grantee). For purposes of this
Agreement, each amount to be paid to Grantee pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code.
Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless Grantee has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate to the
Executive Compensation and Benefits Department – Restricted Stock Units
_________________________________________________________, which, if, and to the
extent, permitted by the Executive Compensation and Benefits Department, may be
accomplished by electronic means.
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed
effective as of the Date of Grant.
DUKE ENERGY CORPORATION
        
By:                         
                        Its:














7



--------------------------------------------------------------------------------




Acceptance of Restricted Stock Unit Award


IN WITNESS OF Grantee's acceptance of this Award and Grantee's agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement on _____________________.


    
____________________________
Grantee's Signature


____________________________
(print name)


8

